
	
		II
		111th CONGRESS
		1st Session
		S. 976
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide that certain provisions of subchapter I of
		  chapter 35 of title 44, United States Code, relating to Federal information
		  policy shall not apply to the collection of information during any
		  investigation, audit, inspection, evaluation, or other review conducted by any
		  Federal office of Inspector General, and for other purposes. 
	
	
		1.Investigations, audits,
			 inspections, evaluations, and reviews conducted by inspectors
			 generalSection 3518(c) of
			 title 44, United States Code, is amended—
			(1)in paragraph (1), by striking
			 paragraph (2) and inserting paragraph (3);
			(2)by redesignating
			 paragraph (2) as paragraph (3); and
			(3)by inserting
			 after paragraph (1) the following:
				
					(2)Notwithstanding
				paragraph (3), this subchapter shall not apply to the collection of information
				during the conduct of any investigation, audit, inspection, evaluation, or
				other review conducted by—
						(A)any Federal
				office of Inspector General, including—
							(i)any office of
				Inspector General of any establishment, Federal entity, or designated Federal
				entity as those terms are defined under sections 12(2), 8G(a)(1), and 8G(a)(2)
				of the Inspector General Act of 1978 (5 U.S.C. App.), respectively; or
							(ii)any office of
				Special Inspector General established by statute;
							(B)the Council of
				the Inspectors General on Integrity and Efficiency established under section 11
				of the Inspector General Act of 1978 (5 U.S.C. App.); or
						(C)the Recovery
				Accountability and Transparency Board established under section 1521 of
				division A of the American Recovery and Reinvestment Act of 2009 (Public Law
				111–5; 123 Stat.
				289).
						.
			
